Order entered October 13, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00587-CV

            WYDE AND ASSOCIATES, LLC, AND DAN L. WYDE, Appellants

                                                V.

        JAMES E. FRANCESCONI AND TATIANNA FRANCESCONI, Appellee

                      On Appeal from the 469th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 469-50787-2014

                                            ORDER
       The reporter’s record in this case is overdue.       On October 3, 2017, this case was

reinstated after being dismissed for want of prosecution.        In the reinstatement order, we

cautioned appellants that the court reporter had notified the Court that appellants had not

requested the record and that if appellants failed to provide the Court with verification that they

had requested and paid for the reporter’s record within ten days we would order the appeal

submitted without the reporter’s record.       Appellants promptly provided the Court with

verification showing the reporter’s record was requested on August 29, 2017 and the court

reporter had received a $500 down payment for preparation of the reporter’s record.

       Accordingly, we ORDER Court Reporter Stephanie Hunn to file the reporter’s record
within FIFTEEN DAYS of the date of this order.


                                                 /s/   CAROLYN WRIGHT
                                                       CHIEF JUSTICE